Citation Nr: 0421421	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  98-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed skin 
condition.  

2.  Entitlement to service connection for the residuals of a 
gunshot wound of the abdomen claimed as secondary to the 
service-connected syncope.  

3.  Entitlement to service connection for a low back 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1977 to July 1981 and 
from March 1982 to February 1991, including service during 
the Persian Gulf War in the Southwest Asia Theater of 
Operations.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision that denied 
service connection for a skin condition and for gunshot wound 
residuals as secondary to a service-connected disability.  

By way of history, in March 1998, the Board remanded to the 
RO the matter of whether the veteran had filed a timely 
Notice of Disagreement with the April 1991 rating decision.  

In the recently received October 2002 SSOC and again in 
December 2003, the RO reported essentially that the veteran's 
appeal as to the claim of service connection for a low back 
disorder had arisen from the April 1991 rating decision.  
Hence, as indicated on the preceding page, the Board will 
undertake to review that matter on a de novo basis at this 
time.  

The veteran offered testimony at RO hearings held in March 
1994 and October 1998.  

The veteran's claim of service connection for the residuals 
of a gunshot wound to the abdomen as secondary to the 
service-connected syncope is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The veteran had active duty service in Southwest Asia 
during the Persian Gulf War.  

3.  The veteran is not shown to a current skin condition that 
is due to any event or incident during his military service.  

4.  The veteran currently demonstrated low back pain is shown 
as likely as not to be due to an injury in service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a skin disability that 
is due to an undiagnosed illness or other disease or injury 
that was incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.303(a), 3.317 (2003).

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by low back pain is due an injury that 
was incurred is service.  38 U.S.C.A. §§ 1110, 1131, 5103A  
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the skin and low back claims, the Board notes 
that the RO issued a letters dated in June 2001 and July 2003 
that informed the veteran of the medical and other evidence 
needed to substantiate his claim and of what medical or other 
evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

Also, in the October and December 2003 Supplemental 
Statements of the Case (SSOC), the veteran was provided the 
regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded VA examinations that were 
completed in October 2003.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.

The record shows that the veteran was notified of his appeal 
rights in May 1991, and that he was notified of the 
applicable time limits for perfecting an appeal when he was 
provided the statement of the case on April 9, 1993.  
Furthermore, the Board notified him in July 1998, in 
accordance with 38 C.F.R. §§ 19.27, 19.28, 19.33, 19.34, 
2.200, and 20.201, that it would consider the issue of 
timeliness of his appeal.  Accordingly, as to the 
jurisdictional issue before the Board, the veteran has 
received all appropriate notice and been accorded all 
applicable procedural opportunities to address the question.

It is the responsibility of the Board to determine questions 
as to the timeliness of an appeal.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.101(d).  Whether the Board has jurisdiction to 
consider an appeal is a threshold question that depends upon 
application of the law concerning how a case comes to be in 
appellate status to the established facts.  The relevant 
information and evidence to review are already of record, and 
the veteran does not claim otherwise.


Entitlement to service connection for skin condition.  

Factual Background

The veteran asserts that he suffers from a skin condition 
that is related to his active military service, including as 
due to undiagnosed illness.  

A review of the medical records at enlistment in July 1977 
showed no complaints or diagnosis of a skin disorder other 
than a 2-inch mark on the chest.  On examination in April 
1981, the veteran indicated marks and scars on the left heel 
of the foot and on the bottom of both feet.  The veteran's 
August 1981 report of medical history, the veteran checked 
off, then scratched out "YES" to skin diseases.  

In service medical records dated in May 1978 and November 
1979, the veteran was treated for complaints of athlete's 
foot fungus.  Scaling was noted between the toes, and tinea 
pedis was diagnosed.  In September 1978, the veteran suffered 
multiple abrasions on the head and arms after falling off his 
motorcycle on the freeway.  In May 1979, the veteran 
complained of having a skin rash of small blisters on his 
face and arms that was diagnosed as poison ivy exposure.  

In June 1980, the veteran reported tick exposure while 
hunting in the woods.  The examiner found no rash or hives.  
In July 1980, the veteran received treatment for diagnosed 
heat rash to the back of the bilateral legs, upper back and 
shoulders.  

In January 1984, the veteran was treated for complaints of 
burns to the left thigh, status post battery acid explosion 
onto clothing.  The examiner's opinion was first and second 
degree chemical burn over the left front aspect of the upper 
thigh.  

On follow-up examination of second-degree burn blisters, the 
examiner assessed cellulitis status post burn.  An October 
1984 service medical record contained a notation of right 
elbow burn from welding.  

In January 1987, the veteran was treated for skin exposure to 
hydraulic fluid.  The examiner noted slight redness and 
inflammation of the skin in the affected areas of the lower 
right extremity.  The examiner's assessment was that of skin 
irritation due to toxic chemicals.  

In April 1989, the veteran was treated for rash that was 
attributed to a viral syndrome that showed improvement in 
follow-up examination later that month.  

In April 1990, the veteran reported having a rash with sweat, 
itching and drainage from lesions over his entire body.  He 
had been putting up a fence at home.  The examiner's 
assessment was that of poison ivy.  

In June 1990, the veteran was treated for recurrent ankle 
sprain.  Noted in this service medical record was a history 
of athlete's foot.  

In a July 1994 VA treatment record, the veteran was diagnosed 
with folliculitis of the legs.  The veteran was noted to 
attribute his dermatitis on the arms to exposure to chemical 
burns during Desert Storm.  Some mild erythema on forearms 
was observed with minimal follicular dermatitis on the legs.  

In January 1999, the veteran testified at an RO hearing.  He 
stated that his right arm was exposed to hydraulic fluid 
while firefighting in-service.  He reported redness and scars 
on his forearms with some light discoloration from the 
chemical burn.  The veteran stated that his arms felt itchy 
and rough and prevented him from wearing long-sleeved shirts.  
This condition was noted after service in or around 1991.  

The veteran testified that he sought no medical treatment for 
any skin condition after service, until after August 1994 
when he was shot.  He also stated that his claimed skin 
conditions of heat rash, tinea pedis and wart on the right 
hand were treated in-service and were not chronic or ongoing 
disabilities.  The only condition the veteran claims as a 
current disability was the right shoulder and arm exposure to 
hydraulic fluid.  

After service, the veteran underwent a VA examination in 
October 2003.  He stated that, while in-service in 1987, he 
handled hazardous materials that resulted in chemical burns.  
The veteran's main job before retirement was monitoring 
chemical agents in Desert Storm.  He also reported skin 
exposure to hydraulic fluid that burned his arm and cause 
concomitant blistering.  

On physical examination of the veteran, no blistering or skin 
abnormalities were observed.  The veteran had intact 
sensation throughout.  The examiner's impression was that the 
veteran had no objective findings of chemical burns or any 
nerve impairment.  


Legal Criteria

Generally, to establish service connection for a claimed 
disability on a direct basis, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).  

With respect to claims of service connection for disabilities 
due to undiagnosed illness, the Board observes that on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  

Incumbent upon an analysis of whether a skin disorder 
disability resulting from an undiagnosed illness exists, the 
Board notes that the veteran does not have any current 
diagnosis of any skin disability.  In fact, in his July 1999 
testimony, the veteran stated that his claimed heat rash, 
athlete's foot and warts were not an ongoing or chronic.  

Further, the veteran stated that, after service, he did not 
seek any medical treatment for any of his claimed skin 
disorders that he attributed to his Gulf War service.  On VA 
examination, the examiner found no objective evidence of any 
skin abnormalities.  

Accordingly, the Board finds no competent evidence that shows 
that the veteran has a current skin disability that can be 
attributed to an undiagnosed illness or other event during 
his active military service.    


Whether a timely substantive appeal was filed for the 
veteran's claim of 
entitlement to service connection for a low back disorder.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  See 38 C.F.R. 
§ 20.200.  All claimants have the right to appeal a 
determination made by the agency of original jurisdiction 
that the Board does not have jurisdictional authority to 
review a particular issue.  Jurisdictional questions which a 
claimant may appeal include, but are not limited to, 
questions relating to the timely filing and adequacy of the 
Notice of Disagreement (NOD) and the Substantive Appeal.  See 
38 C.F.R. § 20.101(c) .

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review. If the agency of original jurisdiction gave 
notice that adjudicative determinations were made on several 
issues at the same time, the specific determinations with 
which the claimant disagrees must be identified.  For 
example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the NOD must make that clear. See 38 C.F.R. § 
20.201.

A claimant or his or her representative must file an NOD with 
a determination within one year from the date that the RO 
mails notice of the determination. Otherwise, the 
determination will become final.  The date of mailing of the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  See 38 
C.F.R. § 20.302.

In this case, the veteran submitted a statement in January 
1992 indicating his desire for an increased rating for his 
service-connected syncope and the RO's consideration new 
medical evidence in support of a grant of service connection 
for a back condition.  The veteran's statements regarding his 
back condition are construed as a timely NOD.  Accordingly, 
the veteran's case was referred back to the RO to address the 
claims raised in the January 1992 statement.  In a May 1992 
rating decision, the RO deferred adjudication of the 
veteran's claims pending completion of additional development 
for the veteran's back claim, among others.  

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC, which is not specifically contested.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  See 38 C.F.R. § 20.202 (2002).  

The Board's Rules of Practice have been amended concerning 
determinations as to whether substantive appeals are adequate 
and timely.  Formerly, 38 C.F.R. § 20.203 provided that a 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.  

Effective as of November 21, 2001, 38 C.F.R. § 20.203 was 
removed.  38 C.F.R. § 20.101, concerning jurisdiction of the 
Board, was amended, in pertinent part, at paragraph (d) as 
follows: The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such 
question(s).  

When the Board, on its own initiative, raises a question as 
to a potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s). The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  See 38 C.F.R. § 20.101(d) (2003).  

When the law controlling an issue changes after a claim has 
been filed or reopened but before the administrative or 
judicial review process has concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).  

In this case, neither the former 38 C.F.R. § 20.203 nor the 
current 38 C.F.R. § 20.101(d) are more or less favorable to 
the veteran.  They provide essentially the same requirement 
of notice of the potential jurisdictional defect and period 
of 60 days within which to present written evidence and 
argument concerning the jurisdictional question.  They differ 
slightly concerning the request for a hearing to present oral 
argument on the jurisdictional question.  The veteran 
requested an RO hearing that was held in July 1999.  

Thus, the Board finds that the January 1992 statement from 
the veteran can be construed as a timely NOD and the 
substantive appeal received in April 1993 is timely. 38 
C.F.R. § 20.303.  

Accordingly, the appeal of the veteran's claims for 
entitlement to service connection for a low back condition is 
perfected.  


Entitlement to service connection for a low back condition

Factual Background

In a private medical treatment record dated in February 1991, 
the veteran was noted to have been involved in a motor 
vehicle accident while in-service.  The veteran's back was 
noted to be improving.  Tenderness was observed over the 
posterior cervical and thoracolumbar spine.  Rotation was 
non-painful; however, tightness was noted at the end of right 
and left lateral bending.  The veteran still had pain in the 
lumbar spine on repeated forward bending.  Extension was not 
too painful and straight leg raising and sciatic tension test 
were clear.  

In a March 1993 private treatment record, the veteran was 
noted to have injured his back after lifting heavy TV sets.  
He felt pain in his lower back with radiation into his left 
and right sides over to the sciatic notches.  

On examination, the veteran had tenderness at the L5-S1 level 
with tenderness at the sciatic notches.  There was no 
evidence of muscle spasm.  The examiner's diagnosis was that 
of low back sprain/strain and degenerative disc disease.  

In March 1994, the veteran testified at an RO hearing.  He 
reported that, during syncopal episodes, he might fall 
backwards or lose his balance.  The veteran also described 
his lumbar injuries in-service in 1990.  He stated that, 
after separation from the military, he continued to have back 
problems for which he sought orthopedic and physical therapy 
treatment.  In 1995, the veteran sustained a back injury 
while lifting TV sets.  He experienced sharp pains, loss of 
balance, limitation of motion and walking difficulties as a 
result of his back problems.  

On VA examination in September 1994, the veteran's spine was 
noted to be straight.  Forward bending was to 70 degrees with 
backward bending to 15 degrees with pain.  Lateral bending 
was 20 degrees, bilaterally.  Rotation was to 45 degrees in 
each direction.  Soreness from recent surgery was noted.  X-
ray studies of the lumbar spine were negative.  The examiner 
diagnosed low back strain.  

In October 1997, the veteran was examined for VA purposes to 
evaluate his cervical spine disability, as well as his low 
back.  He stated his neck and back problems had their onset 
in-service.  He reported at least several falls from syncopal 
episodes.  He stated that he was treated conservatively with 
Motrin and Tylenol 3 by the flight surgeon.  He complained on 
persistent and chronic pain involving the neck and back with 
a burning sensation in the lower back.  The veteran reported 
an injury while working at VA in 1992 for which he was placed 
on disability.  

On physical examination, the veteran achieved 95 degrees in 
flexion.  Extension was neutral with lateral bending to 10 
degrees in both planes.  All range of motion attempts were 
done with grimacing and complaints of pain.  Pain and 
grimacing were elicited on straight leg raising, deep tendon 
reflex, and motor testing.  X-ray studies of the lumbar spine 
were within normal limits with no significant abnormalities.  

The examiner's impression was that of chronic back pain, 
although, the etiology was not clear-cut.  The examiner noted 
that the veteran had a significant amount of psychological 
overlay that hindered the physical examination and limited 
the examiner's ability to come to any significant 
conclusions.  The examiner's impression was that of no 
evidence of significant disc disease or joint pathology 
involving the lumbar spine with no obvious neurological 
deficit.  

In July 1999, the veteran testified at an RO hearing.  He 
stated that he had a low back condition prior to his shooting 
in August 1994.  He was told by a VA doctor that his low back 
condition was due to multiple falls in service.  He testified 
that, while employed at VA in housekeeping, he had lifted 
TV's and other heavy objects on the job.  The veteran 
reported limitation of motion in the back, use of back 
support, and use of prescribed Motrin.  

On VA examination in October 2003, the veteran reported 
having multiple syncopal episodes that resulted the veteran 
falling down.  Consequently, the veteran developed chronic 
low back pain.  He noted conservative treatment of his back 
pain in service.  The veteran reported current use of a cane, 
walker or other thoracolumbar support and that he could 
tolerate no more than a quarter mile of exercise.  His pain 
during the examination was rated an 8 out of 10 with a 
baseline of 7 out of 10 (10 being most painful).  He reported 
sleep difficulty and the need for assistance when performing 
daily tasks.  He reported back pain that was sharp with a 
slipping feeling and some concomitant radicular symptoms into 
the bilateral feet.  

On physical examination, the veteran appeared to be in 
minimal distress with grimacing.  He was able to forward flex 
to 60 degrees with hands on his back, but was unable to 
extend past neutral.  The veteran had 4/5 strength in his 
lower extremities secondary to pain.  The veteran's reflexes 
were intact with no radicular symptoms on straight leg raise.  

The veteran had a negative test for adverse neural tension of 
the femoral nerve and negative Patrick's test.  Gaenslen 
maneuver was negative with some lumbar paraspinal tenderness.  
The veteran showed some innominate dysfunction with forward 
flexion and pain with loading of the facet joints.  The 
veteran showed some simulation and overreaction with positive 
signs of Waddell's test.  

The VA examiner opined that the veteran's physical 
examination was limited by what he reported as his current 
pain level.  Radiographic studies showed some evidence of 
spondylitic changes in the lumbar spine.  

The examiner's impression was that of chronic low back pain.  
The examiner noted the veteran's many syncopal episodes that 
the veteran commented led to his falls.  Also noted was the 
veteran's multiple abdominal surgeries.  The examiner opined 
that those conditions were "all contributing to what we see 
now as the [veteran's] chronic low back pain."  The 
microtrauma suffered during falls as well as the weakness of 
his abdominal muscles "likely are contributing to abnormal 
body mechanics leading to his chronic picture."  The 
examiner could not assess the true extent of the veteran's 
back pain, but noted that it was highly probably and possible 
that the veteran had daily pain.  


Analysis

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service- 
connected. 38 C.F.R. § 3.310.  

Pursuant to regulation, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  

The regulations also provide that service connection may be 
granted for any disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original claim.  38 C.F.R. § 3.310 (2003).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

After carefully analyzing the record, the Board concludes 
that the evidence is in relative equipoise is showing the 
veteran as likely as not has low back pain that is due to 
injuries suffered during service.  Therefore, by extending 
the benefit of the doubt to the veteran, service connection 
for his current disability manifested by low back is 
warranted.  


ORDER

Service connection for a skin disorder is denied.  

Service connection for a disability manifested by low back 
pain is granted.  



REMAND

The veteran has claimed service connection for the residuals 
of a gunshot wound to the abdomen secondary to his service-
connected syncope.  

In a letter dated in June 2001, the RO informed the veteran 
of the VA's duty to assist the veteran in developing his 
claims under the Veteran's Claims Assistance Act of 2000 
(VCAA).  

The RO informed the veteran of what evidence was needed from 
him, what he could do to help with his claim, and what 
specifically VA would do to assist him.  The veteran did not 
respond to this VCAA notice letter.  

The veteran has complained of episodes of loss of 
consciousness with symptoms of ringing of the ears, 
lightheadedness and dizziness with headache.  In the two 
months prior to his August 1994 accidental gunshot wound 
injury, the veteran was hospitalized twice at VA for syncopal 
episodes of dizziness and lightheadedness while working.  

The veteran testified at a July 1999 RO hearing that, while 
showing a gun to a customer in his store, he "blacked out" 
and shot himself in the abdomen.  

In his July 1999 RO hearing, the veteran testified to regular 
psychiatric treatment at VA at and around the time of his 
shooting.  It is unclear whether all relevant treatment 
records have been associated with the veteran's claims file.  
VA is required to seek all relevant treatment records.  
38 U.S.C.A. § 5103A (West 2002).  

Given the nature of the veteran's service-connected 
disability, the veteran should be asked to provide further 
evidence to support his claim that his service-connected 
disability was causally related to his claimed injury.  

The RO in this regard should inform the veteran that he may 
submit any lay statements, medical evidence or other evidence 
that would serve to demonstrate a link between the service-
connected syncope and the claimed gunshot wound residuals.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claim in accordance with the 
requirements of that act and applicable 
court decisions.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied and send the 
veteran a letter detailing the provisions 
of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should take appropriate steps 
in order obtain any medical treatment 
records for the claimed gunshot wound 
residuals secondary to his service-
connected syncope, to include any 
psychiatric treatment records from VA for 
the period from July 1999 to the present.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's pending claim.  If any benefit 
sought continues to be denied, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeam/l. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



